United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, PULASKI )
COUNTY COOPERATIVE EXTENSION
)
SERVICE, Little Rock, AR, Employer
)
__________________________________________ )
K.M., Appellant

Appearances:
James W. Stanley, Jr., Esq, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2276
Issued: May 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 5, 2007 appellant, through her attorney, filed a timely appeal of a July 16,
2007 merit decision of an Office of Workers’ Compensation Programs’ hearing representative,
which affirmed the finding that the constructed position of customer service representative
represented her wage-earning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
August 21, 2006 based on its determination that the constructed position of customer service
representative represented her wage-earning capacity.
FACTUAL HISTORY
On September 24, 1996 appellant, then a 46-year-old program assistant, filed a traumatic
injury claim alleging that on September 20, 1996 she turned her ankle and fell on her knees as

she got out of her van and stepped up onto the curb to go to a staff meeting. By letter dated
February 28, 1997, the Office accepted the claim for right medial meniscal tear and authorized
arthroscopic surgery. Appellant stopped work on May 9, 1997. The Office subsequently
accepted the claim for aggravation of degenerative arthritis of the right knee and Fulkerson
anterior tubercle of the right knee.
The Office received a March 17, 2004 medical report of Dr. Stephen Hudson, an
attending Board-certified orthopedic surgeon, which stated that appellant suffered from
degenerative joint disease of the right knee.
By letter dated April 5, 2004, the Office requested that Dr. Hudson provide an opinion as
to whether appellant had any residuals of her employment-related injuries and restrictions and
whether she could return to her date-of-injury position. In a work capacity evaluation dated
June 10, 2004, Dr. Hudson stated that although appellant could not perform her regular work
duties, she could work eight hours per day with restrictions. She could sit eight hours per day
and walk and stand intermittently four hours per day. Appellant could not twist, bend, stoop,
squat, kneel or climb. She could push, pull and lift up to 10 pounds.
On July 1, 2004 the Office referred appellant to a vocational rehabilitation counselor
based on Dr. Hudson’s June 10, 2004 opinion.
The Office received a July 15, 2004 report of Dr. Joseph K. Bissett, an attending Boardcertified internist specializing in cardiovascular disease. Dr. Bissett stated that appellant was
under his care for heart disease with atrial fibrillation. He had not released her to return to work
and stated that she would not be able to participate in vocational rehabilitation at that time.
By letter dated July 28, 2004, appellant’s attorney advised the Office that he had
instructed her to participate in the initial vocational assessment but, this did not mean that she
would participate in vocational rehabilitation.1 In an August 12, 2004 letter, the Office advised
counsel that there was no rationalized medical evidence of record establishing that appellant’s
cardiac condition prevented her from performing any type of sedentary work.
By letter dated August 19, 2004, the Office requested that Dr. Bissett provide a medical
opinion which addressed appellant’s heart condition and her ability to perform sedentary work.
On August 23, 2004 the Office received Dr. Hudson’s August 16, 2004 report which
stated that appellant needed a total knee replacement. He noted that the surgery could not be
scheduled until it was approved by her cardiologist.
The Office received an August 24, 2004 report of Dr. Richard Harper, an attending
ophthalmologist. Dr. Harper stated that appellant had cataracts. She had undergone surgery in
the right eye on April 14, 2004 and that her visual acuity was 20/20 in the right eye and 20/25 in
the left eye. Dr. Harper opined that appellant’s cataracts condition could be related to her steroid
use.

1

Appellant first met with the vocational rehabilitation counselor on July 30, 2004.

2

On August 30, 2004 the Office received Dr. Bissett’s August 19, 2004 report. Dr. Bissett
noted appellant’s family history of cardiomyopathy which she had been diagnosed as having
along with multiple episodes of atrial fibrillation. He opined that she was permanently and
totally disabled due to cardiomyopathy. Dr. Bissett stated that she could develop atrial
fibrillation at any time, hypotension and syncope.
On March 15, 2006 the vocational rehabilitation counselor identified the position of
customer service representative as being within appellant’s physical limitations, vocational skills
and geographical area.2 The customer service representative position, as it appeared in the
Department of Labor, Dictionary of Occupational Titles (DOT), was classified as a sedentary
position. The position required interviewing applicants and recording interview information into
a computer for water, gas, electric, telephone or cable television system service. It further
required talks with customers by telephone or in person and receipt of orders for installations,
turn-on, discontinuance or change in service. The position required filling out contract forms,
determining charges for service requested, collecting deposits, preparing change of address
records and issuing discontinuance orders using a computer. The solicitation of the sale of new
or additional services, adjustment of complaints concerning billing or service rendered and
referral of complaints of service failures such as, low voltage or low pressure to designated
departments for investigation were permitted. The position also permitted visits to customers at
their place of residence to investigate conditions preventing completion of service-connection
orders and to obtain contract and deposit when service was being used without a contract.
Discussion of cable television equipment operation with a customer over the telephone to explain
equipment usage and to troubleshoot equipment problems was allowed. The physical
requirements included sedentary strength that involved lifting up to 10 pounds occasionally,
reaching, handling, feeling and near acuity often, fingering occasionally and talking and hearing
constantly. No climbing, balancing, stooping, kneeling, crouching, crawling, tasting/smelling,
far acuity, depth perception, accommodation, color vision and field of vision were required. The
vocational rehabilitation counselor found that appellant’s prior work experience and college
degree would meet the five to six months specific vocational preparation. The vocational
rehabilitation counselor listed the average weekly earnings of a customer service representative
as $12.47 per hour or $498.80 per week. She stated that the position was available in sufficient
numbers on a full-time basis and in appellant’s commuting area based on a labor market survey.
In a July 19, 2006 notice, the Office advised appellant that it proposed to reduce her
compensation because the medical and factual evidence of record established that she was no
longer totally disabled. The Office found that she had the capacity to earn the wages of a
customer service representative. Based on the formula developed in Albert C. Shadrick,3 the
Office determined that appellant’s compensation would be reduced to $498.80 every four weeks.
It indicated that appellant’s salary on the date her disability began effective March 21, 1997, was
$303.60 per week; that the current adjusted pay rate for her job on the date of injury was $519.24
per week effective March 16, 2006 and that she was currently capable of earning $498.80 per
week, the pay rate of a customer service representative. The Office determined that appellant
2

The vocational rehabilitation counselor also identified the position of production coordinator as being within
appellant’s physical limitations, vocational skills and geographical area.
3

5 ECAB 376 (1953).

3

had a 96 percent wage-earning capacity, which resulted in an adjusted wage-earning capacity of
$291.46 per week. It determined that she had a loss of wage-earning capacity of $12.14 per
week. The Office concluded that, based upon a three-fourths compensation rate, appellant’s new
compensation rate was $9.11 per week, increased by cost-of-living adjustments to $44.00 per
week. Appellant was provided 30 days to submit additional evidence or argument in support of
any objection to the proposed reduction.
In a July 23, 2006 letter, appellant disagreed with the proposed action, stating that she did
not have the vocational skills to perform the duties of a customer service representative, that
none of the employers she contacted could accommodate her restrictions and that she was totally
disabled due to her right ankle and heart conditions.
In a July 24, 2006 report, Dr. Bissett reiterated his prior diagnosis and opinion regarding
appellant’s disability. He stated that she had periods of irregular rhythm with increased heart
rate. Appellant also experienced continuing pain and difficulty with weight bearing on her right
knee and ankle. She was currently walking in a cast and had been advised to undergo total knee
replacement. Dr. Bissett noted the September 1996 employment-related right knee condition and
stated that the limitation of motion and discomfort resulted in traumatic arthropathy.
By decision dated August 21, 2006, the Office finalized the reduction of appellant’s
compensation benefits effective that date. In a letter dated August 27, 2006 appellant, through
her attorney, requested an oral hearing before an Office hearing representative.
Appellant submitted Dr. Hudson’s reports covering intermittent dates from May 25, 2006
to April 23, 2007, which stated that she had a healing lateral malleolus fracture, postdegenerative arthritis and laxity of the right knee.
A February 5, 2007 report of
Dr. Darpan Bansal, a Board-certified internist, stated that appellant had atrial fibrillation that was
possibly secondary to atrioventricular node reentry tachycardia (AVNRT).
At a May 5, 2007 telephonic hearing, appellant described her work duties as a program
assistant. She also testified that she had a history of an irregular heart beat since approximately
1988. As part of appellant’s vocational rehabilitation counseling, she enrolled in computer
classes but, three to four weeks later, she underwent additional surgery on her right knee. She
only received credit for one class in medical terminology. Appellant had been advised by
Dr. Hudson and Dr. Bissett to refrain from driving. Dr. Hudson recommended a total knee
replacement but Dr. Bissett would not provide authorization for this surgery. Appellant
described her symptoms related to her right knee and ankle and heart. She testified that she
could not perform the duties of the stressful customer service representative position due to her
cardiac condition.
By decision dated July 17, 2007, an Office hearing representative affirmed the August 21,
2006 reduction of appellant’s wage-loss compensation based upon the constructed position of
customer service representative. The hearing representative found that no evidence had been
submitted establishing that she suffered from cardiac conditions prior to her September 20, 1996
accepted employment injuries. The hearing representative also found that the Social Security
Administration’s decision finding that appellant was totally disabled was immaterial.

4

LEGAL PRECEDENT
Once the Office has made a determination that an employee is totally disabled as a result
of an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent reduction of benefits.4
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent her wage-earning capacity. If the actual earnings do not fairly and
reasonably represent wage-earning capacity or if the employee has no actual earnings, her
wage-earning capacity is determined with due regard to the nature of her injuries and the degree
of physical impairment, her usual employment, the employee’s age and vocational qualifications
and the availability of suitable employment.5 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.6 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.7
After the Office makes a medical determination of partial disability and of special work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the DOT or otherwise available in the open market, that fits the
employee’s capabilities with regard to her physical limitations, education, age and prior
experience. Once this selection is made, determination of wage rate and availability in the open
labor market should be made through contact with the state employment services or other
applicable services.8 Finally, application of the principles set forth in Shadrick will result in the
percentage of the employee’s loss of wage-earning capacity.9 This has been codified by the
regulations in 20 C.F.R. § 10.403(c).
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions.10 Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is

4

William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo,
28 ECAB 43 (1976).
5

Samuel J. Chavez, 44 ECAB 431 (1993).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
8

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

9

See William H. Woods, supra note 4; Albert C. Shadrick, supra note 3.

10

Sherman Preston, 56 ECAB 607 (2005).

5

immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.11
ANALYSIS
Appellant received compensation for total disability due to her right medial meniscal tear,
aggravation of degenerative arthritis of the right knee and Fulkerson anterior tubercle of the right
knee. She stopped work on May 9, 1997. In finding that appellant was physically capable of
performing the duties of a customer service representative, as of August 21, 2006, the Office
relied on the June 10, 2004 work capacity evaluation of Dr. Hudson, an attending physician, who
found that, although appellant was incapable of performing her regular duties, she could work
eight hours per day with restrictions. Dr. Hudson stated that appellant could sit eight hours per
day and walk and stand intermittently four hours per day. He restricted her from twisting,
bending, stooping, squatting, kneeling and climbing. Appellant, could push, pull and lift up to
10 pounds.
The Board finds that Dr. Hudson’s work capacity evaluation establishes that appellant
was no longer totally disabled and could perform sedentary work with restrictions. The
constructed position was identified as sedentary and did not require twisting, bending, stooping,
squatting, kneeling, climbing and pushing, pulling and lifting more than 10 pounds. The weight
of the medical evidence is represented by the June 10, 2004 work capacity evaluation of
Dr. Hudson which found that appellant could perform sedentary work.
Other evidence received prior to the reduction of compensation does not establish that the
constructed customer service representative position was not medically or vocationally suitable.
Dr. Bissett’s reports stated that appellant was totally disabled for work due to cardiomyopathy
with artrial fibrillation. Dr. Harper opined that appellant’s cataracts condition was possibly
related to her steroid use. The Board notes that appellant’s claim has not been accepted for a
heart or cataracts condition and is thus her burden of proof to establish causal relationship.
Neither Dr. Bissett nor Dr. Harper addressed the issue of whether the diagnosed heart and eye
conditions were caused or aggravated by the September 20, 1996 employment-related injuries.
As previously noted, any incapacity to perform the duties of the selected position resulting from
subsequently acquired conditions is immaterial to the loss of wage-earning capacity which can
be attributed to the accepted employment injury.12
Subsequent to the reduction of her compensation appellant submitted Dr. Bansal’s
February 5, 2007 report, which found that her atrial fibrillation was possibly secondary to
AVNRT. As previously stated, appellant’s claim has not been accepted for a heart condition and
Dr. Bansal’s report fails to address whether the accepted employment injury caused or
aggravated her heart condition. Consequently, his report is immaterial to the loss of
wage-earning capacity which can be attributed to the accepted employment injury.13 The Board
11

John D. Jackson, 55 ECAB 465 (2004).

12

Id.

13

Id.

6

finds that the medical evidence established that appellant was physically capable of performing
the customer service representative position.
The vocational rehabilitation counselor determined that appellant was able to perform the
position of customer service representative. She opined that, based on her experience, education
and a labor market survey, appellant was well qualified for the position of customer service
representative and that sufficient positions were reasonably available in her commuting area.
The Office considered the proper factors, such as availability of employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the customer service representative position represented her wage-earning
capacity.14 The weight of the evidence establishes that appellant had the requisite physical
ability, skill and experience to perform the duties of customer service representative and that
such a position was reasonably available within the general labor market of her commuting area.
The Board finds that the Office properly determined appellant’s loss of wage-earning
capacity in accordance with the formula developed in Shadrick15 and codified at section 10.403
of the Office’s regulations.16 The Office indicated that appellant’s salary when her disability
began was $303.60 per week; that the current adjusted pay rate for her job on the date of injury
was $519.24 and that she was currently capable of earning $498.80 per week, the rate of the
customer service representative. It then determined that she had a 96 percent wage-earning
capacity, which resulted in an adjusted wage-earning capacity of $291.46. The Office then
determined that appellant had a loss of wage-earning capacity of $12.14 per week. It concluded
that, based on a three-fourths rate, appellant’s new compensation rate was $9.11 per week
(adjusted by cost-of-living adjustments to $44.00). The Board finds that the Office correctly
applied the Shadrick formula and, therefore, properly found that the position of customer service
representative reflected appellant’s wage-earning capacity effective August 21, 2006.17
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
August 21, 2006 based on its determination that the constructed position of customer service
representative represented her wage-earning capacity.

14

Loni J. Cleveland, 52 ECAB 171 (2000).

15

See Albert C. Shadrick, supra note 3.

16

20 C.F.R. § 10.403.

17

Elsie L. Price, 54 ECAB 734 (2003); Stanley B. Plotkin, 51 ECAB 700 (2000).

7

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

